COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER REINSTATING APPEAL

Appellate case name:      The Estate of Debra E. Hunt, deceased

Appellate case number:    01-19-00216-CV

Trial court case number: PR-0077954

Trial court:              Probate Court of Galveston County

        This appeal was abated and remanded to the trial court to allow the parties to dismiss their
remaining claims, thereby rendering the trial court’s judgment final and appealable. In accordance
with this Court’s abatement order, a supplemental clerk’s record has been filed demonstrating that
the parties subsequently non-suited their respective remaining claims. Accordingly, appellant has
filed an unopposed motion to reinstate the appeal. The motion is GRANTED. We lift the
abatement ordered by this Court and reinstate the appeal on the Court’s active docket.
       It is so ORDERED.

Judge’s signature: __/s/ Gordon Goodman_____
                                Acting individually


Date: ___November 26, 2019___